Citation Nr: 1302723	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  05-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture to the right foot.

2.  Entitlement to service connection for a bilateral foot disability, to exclude any residuals of a fracture to the right foot.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 The Veteran and J.G.

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1974 and from August 1979 to August 1983.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a June 2004 rating decision of the VA Regional Office (RO) in Montgomery, Alabama that declined to reopen the claims of entitlement to service connection for right foot fracture residuals and bilateral foot arthritis.

The claims were previously characterized as entitlement to service connection for residuals of a right foot fracture and entitlement to service connection for bilateral foot arthritis.  In his claim to reopen, the Veteran generally requested that service connection include his feet and arthritis.  Thus, the Board has broadened the issues as shown on the title page of this decision.  

The Veteran was afforded a personal hearing in October 2009 before the undersigned Acting Veterans Law Judge sitting at Montgomery, Alabama.  The transcript is of record.

By decision dated in February 2012, the Board reopened the claims of entitlement to service connection for right foot fracture residuals and bilateral foot arthritis, and remanded the matters for further development.  The case has since been returned to the Board for disposition.

Additional evidence was submitted in November 2012, accompanied by a waiver of RO consideration.  The evidence has been considered by the Board in evaluating the Veteran's claim below.

In addition to the paper claims file, the Board has also reviewed the electronic records contained in Virtual VA prior to reaching the decision below.  

The issue of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No residuals of a right foot fracture have been present during the pendency of this claim.  


CONCLUSION OF LAW

Residuals of a right foot fracture were not incurred in or aggravated by active duty.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided VCAA notice in February 2004, prior to the decision in Dingess.  The Veteran was, however, provided Dingess compliant notice in March 2010.

Although the Veteran was not provided complete notice with respect to his claims until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Social Security Administration (SSA) records have also been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

In this case, the Veteran was provided a VA examination in October 2010 with a supplemental opinion dated in March 2012.  The March 2012 examiner considered the Veteran's complaints and contentions related to his alleged right foot fracture during service, as well as the service treatment records, and post-service treatment records.  The March 2012 VA examiner reviewed the physical examination findings made by the October 2010 VA examiner in providing her opinion.  Based on the foregoing, the examiner concluded that the Veteran did not have any current residuals of a right foot fracture.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

The Veteran essentially contends that he fell while climbing mountains in Korea and this caused a stress fracture in his right foot.  He submitted a photo showing himself wearing a cast on his right foot while he was in service.  

A review of the Veteran's service treatment records (STRs) shows no complaints of any right foot problems, nor do they show that the Veteran fell while in Korea.  The Veteran contends that the STRs reflecting treatment for his right foot fracture have been lost.  

Following service, the Veteran has been treated for many complaints of the right foot, such as: neuralgia, claw toes, metatarsalgia, equines, Achilles tendonitis, plantar fasciitis, foot pain, and swelling.  

In a 2002 psychological evaluation, the Veteran's brother, speaking on behalf of the Veteran, indicated that he had arthritis of the bilateral feet and swelling of the feet.  

The Veteran was afforded a VA examination in October 2010, at which time he was diagnosed as having multiple hammertoes and anterior metatarsalgia.  X-ray of the right foot revealed the hammer toes, but was unremarkable otherwise.  There was no evidence of fracture and dislocation, and the examiner indicated that if he had a fracture, the site of the fracture or bone involved was not known.  The examiner stated that he could not provide an opinion as to the etiology of the right foot complaints without resort to speculation.  

As requested in the February 2012 remand, the Veteran's claims file was transferred to a VA examiner to provide an opinion regarding the Veteran's claimed disabilities of the feet.  The examiner reviewed the Veteran's claims file and previous VA examination, and opined that residuals of a right foot fracture were less likely than not caused by an in-service injury, event, or disease and his complaint was more likely than not due to the effects of aging.  The examiner's rationale included the lack of documented in-service treatment for a right foot fracture, the lack of post-service medical evidence showing any notations of residuals of a right foot fracture, and x-ray evidence that did not show evidence of a previous fracture of the right foot.  

Upon careful review of the evidence, the Board notes that no residuals of a right foot fracture were ever diagnosed during service or thereafter.  

The evidence of record does not include any medical opinion that a current diagnosis of residuals of a right fracture are (or might be) related to the Veteran's service or a service-connected disability, and does not suggest that any current diagnosis of residuals of a right foot fracture might be related to his service or a service-connected disability.  In the absence of adequate evidence establishing a nexus between the Veteran's alleged residuals of a right foot fracture and the Veteran's service or a service-connected disability, the Board finds that the Veteran's claim seeking service connection for residuals of a right foot fracture must be denied.  See Brammer, supra.

With respect to whether the Veteran's own testimony can establish a current disability associated with a right foot fracture here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the Veteran may well have injured his right foot during service.  He is competent to perceive that such an injury occurred.  However, he has no documented right foot fracture, and he lacks the medical training or credentials to ascertain whether an injury constitutes a fracture, as opposed to a strain, sprain, or other injury.  To this extent, his lay opinion is substantially outweighed by the unfavorable VA medical examination opinion.

The Board must stress that the Board's inquiry with this claim is strictly limited to the question of a fracture of the right foot.  The question of whether service connection is warranted for any other injuries or disabilities remains open, and this matter is addressed in detail in the remand section of this decision and warrants additional development before a disposition can be reached.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of service connection for residuals of a fracture to the right foot, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b) 


ORDER

Service connection for residuals of a right foot fracture is denied.  


REMAND

Upon careful review of the evidence of record, the Board finds that the Veteran's claim of entitlement to bilateral foot disabilities, other than residuals of a right foot fracture, must again be remanded for further development.  

It is important to note that the United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In March 2012, the Board remanded the Veteran's claims for additional development-including a VA clarification opinion.  The remand specifically requested, inter alia, that the examiner assess the Veteran's current foot diagnoses and indicate whether any such diagnoses are etiologically related to the Veteran's active service.  The examiner only provided an opinion as to whether the Veteran's residuals of a right foot fracture were related to his active duty.  

As noted in the decision above, the Veteran has been treated for neuralgia, claw toes, metatarsalgia, equines, Achilles tendonitis, plantar fasciitis, foot pain, and swelling of the feet.  Some of his symptomatology has been greater in one foot versus the other, but he has consistently complained of bilateral foot problems.  

Unfortunately, the etiology opinion furnished in conjunction with the March 2012 VA records review with opinion is inadequate with respect to the claim of entitlement to service connection for a bilateral foot disability, other than residuals of a right foot fracture, inasmuch as no other foot disabilities or complaints were addressed in the opinion.  In light of the inadequacies of the October 2010 and March 2012 VA examination and opinion, the Board finds that the Veteran should be afforded a new VA examination to determine what current disabilities he experiences in the bilateral feet, and whether they are etiologically related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine the etiology of the Veteran's bilateral foot disabilities.  Any indicated studies should be performed, and the examiner should diagnose any current foot disabilities present.  

Based on a review of the claims folders, and any pertinent evidence in Virtual VA, the examiner should provide an opinion for each disability of each foot (other than his claimed residuals of a right foot fracture), as to whether it is at least as likely as not (50 percent or better probability) that the disability is etiologically related to the Veteran's active service. 

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If either claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


